Case 1:20-cv-03053-RMB-AMD Document 16-24 Filed 07/13/20 Page 1 of 2 PageID: 342




  REED SMITH LLP
  Formed in the State of Delaware
  Diane A. Bettino, Esq.
  David G. Murphy, Esq.
  506 Carnegie Center – Suite 300
  Princeton, New Jersey 08540
  Tel. (609) 514-5947
  Fax (609) 951-0824

  Attorneys for Defendant Truist Bank
  (improperly named Truist d/b/a or f/k/a Branch Banking and Trust Company)

                 UNITED STATES DISTRICT COURT FOR THE
                        DISTRICT OF NEW JERSEY


  JOHN GERICKE, Individually and on           Civil Action No. 1:20-cv-03053
  behalf of All Individuals similarly
  situated,                                   Motion Returnable: August 17, 2020

                     Plaintiffs,

        v.
                                                        CERTIFICATION OF
  TRUIST D/B/A OR F/K/A BRANCH                              SERVICE
  BANKING AND TRUST COMPANY
  and JOHN DOES 1-10,

                     Defendants.


        I hereby certify that on this date, as counsel for Defendant Truist Bank

  (improperly named Truist d/b/a or f/k/a Branch Banking and Trust Company)

  (“Defendant”), I caused to be filed, via electronic filing, the following documents

  with the United States District Court for the District of New Jersey:

        1.     Notice of Motion to Dismiss Complaint with prejudice;
Case 1:20-cv-03053-RMB-AMD Document 16-24 Filed 07/13/20 Page 2 of 2 PageID: 343




        2.      Memorandum of Law in Support of Defendant Truist Bank’s Motion
                to Dismiss;

        3.      Certification of Diane A. Bettino, Esq. in Support of Motion to
                Dismiss, with exhibits;

        4.      Proposed Order Granting Defendant’s Motion to Dismiss Plaintiff’s
                Complaint with Prejudice; and

        5.      This Certification of Service.

        I hereby certify that on this date, I caused copies of the foregoing documents

  to be served via electronic filing and email upon:

                                  Lewis G. Adler, Esq.
                                   26 Newton Avenue
                                  Woodbury, NJ 08096
                                  Attorneys for Plaintiff

                                 Lee M. Perlman, Esq.
                            Perlman Depetris Consumer Law
                            1926 Greentree Road, Suite 100
                                 Cherry Hill, NJ 08003
                                 Attorneys for Plaintiff

        I certify that the foregoing statements made by me are true. I am aware that

  if any of the foregoing statements made by me are willfully false, I am subject to

  punishment.

                                                 REED SMITH LLP

                                                 /s/ Diane A. Bettino
                                                 Diane A. Bettino, Esq.
  Dated: July 13, 2020




                                           -2-
